495DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on August 9, 2021, in which claims 2-3 were cancelled and claims 1, and 4-18 are presented for further examination.

The Notice of allowance, filed on August 16, 2021, has been withdrawn in light of a new cited prior art with respect to claim amendment, filed on August 9, 2021. The Patent office is sorry for the inconvenient that will cause the applicant.

Response to Arguments
Applicant’s arguments with respect to claims 14, and 4-18 have been considered but are moot in view of a new ground of rejection necessitated by amendment. However, the claim amendment filed on August 9, 2021 does not overcome the 35 USC 101 rejection set forth in the last office action mailed on May 11, 2021.

Remark
The 35 USC 112 second paragraph with respect to claims 11 and 13 for lacking antecedent basis, mailed on May 11, 2021 has been withdrawn in light of the claim amendment filed on August 9, 2021.

After further reviewed Applicant’s arguments (pages 6-13) with respect to claims 1-2 and 4-18 under 35 USC 101, filed on August 9, 2021, the examiner finds that arguments are unpersuasive. In response to the 35 USC 101 rejection, mailed on May 9, 2021, claims 1, 17 and 18 were amended to include the limitations “the processor is further configured to: detect file updates, including modifications, changes, and note additions to the file; and update a per-file file modification history for the file on a per-user basis, based on the updates to the file, and wherein the per-file modification history for each user contains modifications made by each user to each file which affects all the users of the folder participating in sharing the folder.” Applicant relies on the amendment to the claims to overcome the 35 USC 101 rejection. However, the amendment does not add any subject matter to the claims that is indicative of a practical application or amounts to significantly more than the judicial exception.
Specifically, the limitation “detect file updates, including modification, changes, and note additions to the file” can be reasonable performed mentally thru observation, evaluation, judgment and /or opinion, thus an additional mental process added to the claim under Prong 1.
Second, the limitation “update a per-file file modification history for the file on a per-user basis, based on the updates to the file, and wherein the per-file modification history for each user contains modifications made by each user to each file which affects all the users of the folder participating in sharing the folder,” is another additional element that is considered under Prong 2.
However, this limitation does nothing more than add insignificant extra solution activity to the judicial exception, such as storing or updating the data stored in memory. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of storing or updating data is well-understood, routine and conventional activity according to MPEP 2106.05(d), thus, cannot provide an inventive concept. Accordingly, the claims of this application are not patent eligible. The 35 USC 101 rejection of claims 1 and 4-18 is hereby maintained in light of the claim amendment filed on August 9, 2021. 

The amendment of claim 1, filed on August 9, 2021, finds to be unallowable over Chan, US 2018/0285405.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, claims 1, 17 and 18 recite a device, method and non-transitory computer readable medium comprising a combination of concrete devices (a memory, processor, and display), and therefore, are process, machine and manufacture respectively, which are statutory of invention.
At step 2A, prong one, each limitation of claims 1, 17 and 18, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a memory and processor, user terminal and non-transitory computer-readable medium, then it falls within the “mental processes” grouping of abstract ideas. The memory, processor, user terminal and non-
Specifically, this judicial exception is not integrated into a practical application. In particular, the claims recite “a memory, processor and non-transitory computer-readable memory”. Such a memory, processor, user terminal and non-transitory computer-readable medium are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Accordingly, the claims recites an abstract idea.
Under Prong 2, the claims recite additional element “update a per-file file modification history for the file on a per-user basis, based on the updates to the file, and wherein the per-file modification history for each user contains modifications made by each user to each file which affects all the users of the folder participating in sharing the folder”. However, this limitation does nothing more than add insignificant extra solution activity to the judicial exception, such as storing or updating the data stored in memory. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).


The claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05). The claims are directed to an abstract idea and they are not patent eligible.
The independent claims 17 and 18 respectively are also discussed above having similar limitations as in claim 1. Although literally invoking the method and medium of claims 17 and 18 respectively, the claimed concept remain only broadly and generally defined, with the claimed functionality paralleling that of device in claim 1. As such, claims 47 and 18 are directed to abstract idea.
Accordingly, claims 1, 17 and 18 are being directed to patent-ineligible subject matter, as well as independent claims 4-16 with commensurate limitations.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations "create file badges for each file for the user, based on the per-file file modification history, the user identification information, and the user terminal's 

Claim 5 is dependent on claim 4 and includes all the limitations of claim 4. Therefore, claim
5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “detect the user's access to the file; and update the user's last access time and the file badge for the file for the user based on the detection of the user's access to the file", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
6 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the file is a folder notepad associated with the folder, and wherein the folder notepad is a notepad that can be materialized into a notepad associated with the folder on the user terminal when the user terminal's access is verified and includes folder notes that can be modified and kept track of", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

7 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “detect updates to the folder notes reflect the updates in a folder note modification history; and create and update file badges for the folder notepad, based on the folder note modification history, the user identification information, and information about a date and a time the user terminal accessed the folder notepad", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 8 is dependent on claim 6 and includes all the limitations of claim 6. Therefore, claim
8 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “reflect the created folder notepad in a file modification history for the file; and update the file badge for the file", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 9 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
9 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the file is a folder chat room associated with the folder, and when the user terminal's access is verified, the folder chat room is materialized into a chat room associated with the folder and part of or an entire messaging thread 

Claim 10 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
10 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “detect updates to the folder chat room; reflect the updates in a chat room modification history; and create and update a file badge for the folder chat room, based on the chat room modification history, the user identification information, and information on a date and a time the user terminal accessed the folder chat room, and wherein the updates to the folder chat room include adding the messaging thread", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 11 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
11 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein, if the folder chat room is created in association with the file, the created folder chat room is reflected in a file modification history for the file, and the file badge for the file is updated", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution 

Claim 12 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
12 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the file is a task object which is accessible through the folder, capsulized, including information about one or more of the following: a task assigner; a task assignee; task assignment details; and task processing details, and about which either or both of the task assignee and the task assigner can give feedback", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 13 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim
13 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations of reflect the created task object in a file modification history for the file; and update the file badge for the file", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.




14 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “detect updates to the task object and reflect the updates in a task object modification history, and create and update a file badge for the task object, based on the task object modification history, the user identification information, and the information about a date and time the user terminal accessed the task object", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 15 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
15 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “calculate a folder badge value of the folder by cumulatively adding up the file badge values of one or more files in the folder; and create a folder badge for the folder by using the calculated folder badge value", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 16 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
16 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “provide the user terminal with updates to the file. and present a final modified version of the file, the updated portion of the file is displayed in one 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan US 2018/0285405
As to claim 1, Chan discloses a folder-based file management device (see Fig. 2A (110), par. [0014], Folder containing files) comprising:
a memory (see, Fig.6 item (615), memory); and
a processor electrically connected to the memory (see Fig. 6, items (610, 605)) and configured to:
sense a user terminal's access to a folder (see par. [0042], the content management system senses a client device has accessed and modified content (folder, file…))
provide a list of files in the folder the user terminal is given access to (see par. [0020] and [0022], particular groups have access to specific sets of content (lists of files in a folder)); and
provide file badges for the files the user terminal is given access to (see par. [0079] and [0118], visual unread indicator applied to files, thumbnail, icon etc.),
[0104], unread indicator specifies the number of modified files not read by a user permitted to access the file),
wherein the processor is further configured to:
acquire user identification information of a user of the user terminal (see par. [0029], user account identifier for user of a client device);
verify whether the user terminal has access to the folder (see par.[0029], folder, the user account identifier verifies content access permission); and
detect the user's access to the file and increment the number of file updates not read by the user based on a result of a comparison between a time of the user's access to the file and the user's last access time of the file (see par. [0042] and [0104], the content management system detects access to a file that has been modified by a client device, the unread indicator is then incremented specifies the number of updates (the number must have been incremented to be accurate), wherein the number of updates to indicate as not being read is based on the last time (determined time stamp change since last update (change) which must be based on a comparison step)),
wherein the result of the comparison indicates that the time of the user's access to the file is after the user's last access time of the file,
wherein a file badge corresponding to the file indicates the number of file updates occurring only after the user's last access time of the file (see Fig. 4C, item 414, par., [0104], unread indicator specifies the number of modified files not read by a user permitted to access the file), 
wherein the processor is further configured to:

update a per-file file modification history for the file on a per-user basis, based on the updates to the file, wherein the per-file modification history for each user contains modifications made by each user to each file which affects all the users of the folder participating in sharing the folder (see par. [0032], [0063], and [0079], change history log keeps track of individual user accounts on a per users per file basis in a collaborative setting, asynchronous file updates made by each user are synchronized after each user modifies various files in a folder (content can be folders with files updated/modified by each user)).

As to claim 4, Chan discloses the folder-based file management device of claim 1, wherein the processor is further configured to create file badges for each file for the user, based on the per-file file modification history, the user identification information, and the user terminal's file access times (see [0013] and [0079], content items followed can be presented to the user with visual indication(s) reflecting the read or unread status of the content items followed, as calculated based on the preferences and tracked events across one or more user accounts meaning the followed content items can be accessibly displayed to the user with visual indications of the read or unread status of those content items, which allows the user to quickly identify when a content item of interest has been modified since the user accessed that content item).

 detecting that a user has opened a content item, and can provide an overlay with additional information for the content item, such as collaboration data).

As to claim 6, Chan discloses the folder-based file management device of claim 1, wherein the file is a folder notepad associated with the folder, and wherein the folder notepad is a notepad that can be materialized into a notepad associated with the folder on the user terminal when the user terminal's access is verified and includes folder notes that can be modified and kept track of (see [0065], warn a user that changes might be lost because another user is currently editing the content item).

As to claim 7, Chan discloses the folder-based file management device of claim 6, wherein the processor is further configured to: detect updates to the folder notes, reflect the updates in a folder note modification history; and create and update file badges for the folder notepad, based on the folder note modification history, the user identification information, and information about a date and a time the user terminal accessed the folder notepad (see par.[0041] and [0065], client collaboration service can detect that a user has opened a content item, and can provide an overlay with additional information for the content item, such as collaboration data and detect differences between content on client storage and content associated with a user account on content management system, wherein the content synchronization service can then attempt to reconcile differences by uploading, downloading, modifying, and deleting content on client update server file journal, metadata database, content directory, content storage, account database, modifying the current read-unread status to the different read-unread status and updating the content item to include a visual indication of the different read-unread status).

As to claim 8, Chan discloses the folder-based file management device of claim 6, wherein, if a folder notepad is created in association with the file, the processor is further configured to: reflect the created folder notepad in a file modification history for the file; and update the file badge for the file (see [0083], Update status changes read status on user account A for content item to unread status Unread status indicates that content item has been modified).

As to claim 9, Chan discloses the folder-based file management device of claim 1, wherein the file is a folder chat room associated with the folder, and when the user terminal's access is verified, the folder chat room is materialized into a chat room associated with the folder and part of or an entire messaging thread entered by the user terminal are displayed (see [0063] and [0079], followed content items can be accessibly displayed to the user with visual indications of the read or unread status of those content items, which allows the user to quickly identify when a content item of interest has been modified since the user accessed that content item).



detect that a user has opened a content item, and can provide an overlay with additional information for the content item, such as collaboration data and detect differences between content on client storage and content associated with a user account on content management system, wherein the content synchronization service can then attempt to reconcile differences by uploading, downloading, modifying, and deleting content on client storage as appropriate wherein content management service can store the changed or new block for the content item and update server file journal, metadata database, content directory, content storage, account database, modifying the current read-unread status to the different read-unread status and updating the content item to include a visual indication of the different read-unread status).

As to claim 11, Chan discloses the folder-based file management device of claim 9, wherein, if the folder chat room is created in association with the file, the created folder chat room is reflected in a file modification history for the file, and the file badge  for the file is updated (see [0088], an update to a content item within content item; a modification to content, metadata, or settings associated with content item; a collaboration or sharing event associated with content item (e.g., sharing content item with other users, modifying user account membership or permission settings, adding or removing messages or notes, downloading content to a client 

As to claim 12, Chan discloses the folder-based file management device of claim 1, wherein the file is a task object which is accessible through the folder, capsulized, including information about one or more of the following: a task assigner; a task assignee; task assignment details; and task processing details, and about which either or both of the task assignee and the task assigner can give feedback (see [0063], manage tasks within the collaboration content items. Collaboration content items can be files that users can create and edit using a collaboration content item editor, and can contain collaboration content item elements).

As to claim 13, Chan discloses the folder-based file management device of claim 12, wherein, if a task object is created in association with the file, the processor is further configured to: reflect the created task object in a file modification history for the file; and update the file badge for the file(see [0026] and [0063], provide an interactive content item collaboration platform whereby users can simultaneously create collaboration content items, comment in the collaboration content items, and manage tasks within the collaboration content items, wherein the shared collections can be assigned their own namespace within content management system, and while shared collections are actually a root node for the shared collection, they are located subordinate to the user account namespace in the directory structure, and can appear as a folder within a folder for the user account).

detect differences between content on client storage and content associated with a user account on content management system, then attempt to reconcile differences by uploading, downloading, modifying, and deleting content on client storage as appropriate).

As to claim 15, Chan discloses the folder-based file management device of claim 1, - wherein the processor is further configured to: calculate a folder badge value of the folder by cumulatively adding up the file badge values of one or more files in the folder; and create a folder badge for the folder by using the calculated folder badge value (see [0013] and [0079], content items followed can be presented to the user with visual indication(s) reflecting the read or unread status of the content items followed, as calculated based on the preferences and tracked events across one or more user accounts meaning the followed content items can be accessibly displayed to the user with visual indications of the read or unread status of those content items, which allows the user to quickly identify when a content item of interest has been modified since the user accessed that content item).



modified from a particular device, the now modified version of content item can be synchronized with other copies of content item at other devices or locations to ensure uniformity and/or avoid conflicts between content item versions).

As to claim 17, claim 17 is a method claim for possessing the device claim 1 above. It is rejected under the same rationale.

As to claim 18, claim 18 is a non-transitory computer readable medium having stored therein instructions for executing the method claim 17 above. It is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,235,312 (involved in receiving indications of a first form factor and a second form factor. Content that is to be shared is identified. A first user interface is generated that includes the content and that is configured to be displayed on a computing device screen having the first form factor. A second user interface is generated that includes the content and that is configured to be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.












/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 13, 2022